USDC IN/ND case 2:16-cr-00178-TLS-JEM document 183 filed 04/06/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION


UNITED STATES OF AMERICA

                        Plaintiff,

v.                                               CASE NUMBER: 2:16 CR 178

Richard E. Gearhart

                        Defendant


                         MOTION FOR AN EXTENSION OF TIME TO
                          RESPOND TO PRESENTENCE REPORT

          Comes now the Defendant Richard E. Gearhart, by counsel Kerry C. Connor,

and requests an extension of time until April 13, 2020 to respond to the draft Pre-

Sentence Report (PSR) filed on March 6, 2020. In support of this request, counsel

states:

          1.    On December 18, 2019, Richard Gearhart entered a guilty plea to one-

count of a seven-count Indictment, charging him with conspiracy to commit securities

fraud in violation of 18 U.S.C. § 371. The plea agreement to which Mr. Gearhart entered

a guilty plea provides for an agreed sentence of incarceration but does not resolve the

issue of restitution.

          2.    The Draft Pre-Sentence Report (PSR) was prepared on March 6, 2020.

The report asserts a restitution amount of over $5 million. Mr. Gearhart has requested

additional information from the government related to the request for restitution in the

PSR.




                                             1
USDC IN/ND case 2:16-cr-00178-TLS-JEM document 183 filed 04/06/20 page 2 of 2


       3.     On April 3, 2020, the government responded to the defense’s request for

additional information and submitted a revised loss table. The table removed some

alleged victims and added/clarified others. This table is also significant to restitution.

       4.     On April 6, today’s date, counsel had the opportunity to review the newly

revised loss table by telephone with Mr. Gearhart. The conversation was very

productive; however, counsel is attempting to identify and gather supportive information

for our intended corrections. Due to the COVID-19 situation, communicating remotely

and gathering identified information that is not in-hand is unusually slow and

painstaking. Therefore, Mr. Gearhart is asking for additional time to respond.

       5.     The government by AUSA Toi Houston does not object to this request.

       WHEREFORE, Richard Gearhart, by counsel, requests an extension of time until

April 13, 2020 to respond to the draft PSR.

                                                  Respectfully submitted,

                                                  /s/ Kerry C. Connor
                                                  Kerry C. Connor
                                                  Attorney at Law
                                                  9013 Indianapolis Blvd., Suite C
                                                  Highland, IN 46322
                                                  Phone: (219) 972-7111
                                                  Fax: (219) 972-7110
                                                  kcconnor@sbcglobal.net


                               CERTIFICATE OF SERVICE

       I hereby certify that on April 6, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent notification of such filing to all
counsel of record.


                                                  /s/ Kerry C. Connor
                                                  Kerry C. Connor



                                              2
